       Case 2:13-cr-00164-JAM Document 89 Filed 10/23/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     ben_galloway@fd.org
5
6    Attorney for Defendant
     SEAN ERIN KARJALA
7
8                                IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        Case No. 2:13-cr-00164-JAM
12                          Plaintiff,                 STIPULATION AND ORDER TO SET STATUS
                                                       CONFERENCE
13            v.
14    SEAN ERIN KARJALA,                               DATE:        October 27, 2020
                                                       TIME         9:30 a.m.
15                          Defendant.                 JUDGE:       Hon. John A. Mendez
16
17           IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Heiko Coppola, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Benjamin D.

20   Galloway, attorneys for Sean Erin Karjala, that a status conference scheduled for October 27,

21   2020 at 9:30 a.m. be continued to February 23, 2021.

22
             Mr. Karjala was sentenced in Trinity County to 30 years to life in state prison and has
23
     been returned to federal custody in the above-entitled case. Defense counsel continues to
24
     conduct legal and factual research related to this matter, which has been difficult due to COVID-
25
     19 restrictions. Counsel for defendant needs additional time to review the additional discovery,
26
     consult with the defendant, and otherwise prepare for trial as restrictions are still in place.
27
28           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

      Stipulation and [Proposed] Order to Set Status    -1-
      Conference
       Case 2:13-cr-00164-JAM Document 89 Filed 10/23/20 Page 2 of 3



1    excluded of from October 27, 2020 through and including February 23, 2021 pursuant to 18
2    U.S.C. §3161(h)(7)(A) and (B)(iv)[reasonable time to prepare], General Order 479, Local Code
3    T4 based upon continuity of counsel and defense preparation.
4
5    DATED: October 22, 2020                           Respectfully submitted,
                                                       HEATHER E. WILLIAMS
6
                                                       Federal Defender
7
                                                       /s/ Benjamin D. Galloway
8                                                      Benjamin D. Galloway
                                                       Chief Assistant Federal Defender
9                                                      Attorney for SEAN ERIN KARJALA
10   DATED: October 22, 2020                           MCGREGOR W. SCOTT
                                                       United States Attorney
11
                                                       /s/ Heiko Coppola
12
                                                       HEIKO COPPOLA
13                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Set Status     -2-
      Conference
       Case 2:13-cr-00164-JAM Document 89 Filed 10/23/20 Page 3 of 3



1                                                      ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant the requested date in this case would
5    deny counsel reasonable time necessary for effective preparation, taking into account the
6    exercise of due diligence. The Court finds the ends of justice is served by granting the requested
7    date and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time between October 27, 2020, up to and including February 23,
9    2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare], General Order 479, and (Local Code T4). It is further
12   ordered that the status conference shall be set to February 23, 2021, at 9:30 a.m.
13
14   DATED: October 22, 2020                            /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
15
                                                        UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Set Status    -3-
      Conference
